        Case 1:19-cv-07337-GHW Document 9 Filed 07/13/20 Page 1 of 2

                                                                             -·•


                                                                       '::uc                        :.·•;;
                                                                   ; ·, ..,. '\( , ;· ' "' .,   ~    '-, : I
                                                                   ~   / ·, ,I\.   \     , i I ,       ~   1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ROBERT W. JOHNSON,

                                   Plaintiff,
                 -against-                                                         19   CIVIL 7337 (GHW)

                                                                                        JUDGMENT
CATHERINE O'HAGAN WOLFE; JANE DOE
(CASE MANAGER FOR 2ND CIRCUIT APPEALS
DOCKET "19-2174"); SECOND CIRCUIT
COURT OF APPEALS; SECOND CIRCUIT
COURT OF APPEALS MAIL DEPARMENT;
JUDGE COLLEEN McMAHON; JUDGE
LOUIS L. STANTON; BENJAMIN H.
TORRANCE, ESQ.; BARBARA D. UNDERWOOD,
ESQ.; U.S. ATTORNEYS OFFICE FOR THE
SOUTHERN DISTRICT OF NEW YORK;
NEW YORK STATE OFFICE OF THE ATTORNEY
GENERAL; U.S. POSTAL (OFFICE) SERVICE;
PROGRESSIVE INSURANCE COMPANY,

                                   Defendants.
--------------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated July 12, 2020, the Court bars Plaintiff from filing future civil

actions IFP in this Court without first obtaining from the Court leave to file. See 28 U.S.C. § 1651.

Plaintiff must attach a copy of his proposed complaint and a copy of the order to any motion

seeking leave to file. The motion must be filed with the Pro Se Intake Unit of this Court. If Plaintiff

violates the order and files an action without filing a motion for leave to file, the Court will dismiss

the action for failure to comply with the order. Plaintiff is further warned that the continued

submission of frivolous documents may result in the imposition of additional sanctions, including

monetary penalties. See id. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from

the order would not be taken in good faith, and therefore IFP status is denied for the purpose of an
          Case 1:19-cv-07337-GHW Document 9 Filed 07/13/20 Page 2 of 2




appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue); accordingly, this case is

closed.

Dated: New York, New York

          July 13, 2020


                                                               RUBY J. KRAJICK

                                                                  Clerk of Court
                                                    BY:
